FILED
                            NOT FOR PUBLICATION                            OCT 20 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 13-10235

               Plaintiff - Appellee,              D.C. No. 2:10-cr-00444-GEB

  v.
                                                  MEMORANDUM*
KERRY SEAMAN,

               Defendant - Appellant.


                    Appeal from the United States District Court
                        for the Eastern District of California
                   Garland E. Burrell, Jr., District Judge, Presiding

                            Submitted October 14, 2014**

Before:        LEAVY, GOULD, and BERZON, Circuit Judges.

       Kerry Seaman appeals from the district court’s judgment and challenges the

44-month sentence imposed following her guilty-plea conviction for wire fraud

and aiding and abetting, in violation of 18 U.S.C. §§ 1343 and 2. Pursuant to

Anders v. California, 386 U.S. 738 (1967), Seaman’s counsel has filed a brief

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
stating that there are no grounds for relief, along with a motion to withdraw as

counsel of record. Seaman has filed a pro se supplemental brief and the

government has filed an answering brief.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      We decline to review Seaman’s pro se ineffective assistance of counsel

claims on direct appeal because this is not one of the “unusual cases where (1) the

record on appeal is sufficiently developed to permit determination of the issue, or

(2) the legal representation is so inadequate that it obviously denies a defendant his

Sixth Amendment right to counsel.” United States v. Rahman, 642 F.3d 1257,

1260 (9th Cir. 2011).

      Counsel’s motion to withdraw is GRANTED.

      Seaman’s request for appointment of new counsel is DENIED.

      AFFIRMED.




                                           2                                    13-10235